DETAILED ACTION

Claim Objections
Claims 1-11 and 16-20 are objected to because of the following informalities:
Claim 1, line 14: The language “motion the” appears to be a typographical error intended to read “motion, the”
Claim 8, line 3: The language “groove is disposed” appears to be a typographical error intended to read “groove disposed”
Claim 16, line 3: The language “groove is disposed” appears to be a typographical error intended to read “groove disposed”
Claim 20, line 26: The language “groove is” appears to be a typographical error intended to read “groove”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 20, the limitation “shot shells/shotgun shells” renders the claims indefinite. The intended effect of the slash mark is unclear. For purposes of examination, the examiner will consider said limitation as reading “shot shells and/or shotgun shells.” Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (3386336).
In reference to claim 1, Roy discloses A link feed assembly for supplying cartridges and/or shot shells and/or shotuun shells to a weapon system, comprising: 
a. a bolt carrier near a chamber of a weapon system (figures 1 and 3-6, bolt carrier 14 and firing chamber of barrel 18); 
b. an infeed ramp, coupled to a first side of a weapon frame near the chamber (figure 4, infeed ramp 206, above space 210); 
c. an outfeed ramp, coupled to a second side of the weapon frame near the chamber and opposite the infeed ramp. positioned to form a space between the infeed ramp and the outfeed ramp through which cartridges may fall into position to be chambered into firing position in the chamber (figure 4, outfeed ramp is portion of element 208 below space 210, which separates the infeed ramp and the outfeed ramp); and 
d. a feed arm assembly coupled to the weapon frame and extending over the space between the infeed ramp and the outfeed ramp, the feed arm assembly functionally coupled to the bolt carrier such that cycling of the bolt carrier forward and backwards causes cycling of the feed arm assembly in a circuitous motion, the feed arm assembly including a grabbing protrusion that is shaped to grab a top portion of a link during cycling of the feed arm assembly and drag the link across the space between the infeed ramp and the outfeed ramp and then rise upwards and travel back across the space (figures 4 and 6, feed arm assembly comprising elements 254, 261, 262, and grabbing protrusion 268; element 254 moves circuitously; the grabbing protrusion 268 is shown in figure 6 in contact with a top portion of a link, which has been dragged across the space 110, i.e., the right-hand edge of the link moved from the left side of the space to the right side of the space under the influence of the grabbing protrusion, in order to end up in the position shown in figure 6—straddling, i.e., across, the space 110; the grabbing protrusion 268 moves upwards and travels back across the space when the pawl carrier moves to the left from the position of figure 6; column 7, lines 74-75, and column 8, lines 1-5 and 45-50).

In reference to claim 2, Roy discloses the claimed invention (figure 6, links 241).
In reference to claim 3, Roy discloses the claimed invention (figure 2, chamber holder 94 is removably coupled element 28, which can be considered part of the feed arm assembly along with element 204).
In reference to claims 4 and 5, Roy discloses the claimed invention (figure 6, protrusion 274).
In reference to claim 6, Roy discloses the claimed invention (figure 6).
In reference to claim 7, Roy discloses the claimed invention (figure 2, pin 64).
In reference to claim 10, Roy discloses the claimed invention (figure 6, ridge 274).
In reference to claim 12, Roy discloses the claimed invention, as set forth above in the references to claims 1 and 3.
In reference to claim 13, Roy discloses the claimed invention, as set forth above in the references to claim 2.
In reference to claims 14 and 15, Roy discloses the claimed invention, as set forth above in the references to claims 4 and 5.


Allowable Subject Matter
Claims 8, 9, 11, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Williams (2027893), Stoner (4942802), Lochhead (2417080), Friend (2821886), Stephenson (2466564), Colby (2899865), Howe (2345340), and Polston (2018/0003452).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641